UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6825



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


MARK ALLEN JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (1:99-cr-00421-1)


Submitted:   September 16, 2008         Decided:   September 23, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Allen Jackson, Appellant Pro        Se.   Stephen P. Learned,
Assistant United States Attorney,        Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mark Allen Jackson appeals from the district court’s

order granting in part and denying in part his motion for reduction

of sentence pursuant to 18 U.S.C. § 3582(c) (2000).                We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.                   United

States v. Jackson, No. 1:99-cr-00421-1 (E.D. Va. Apr. 18, 2008).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2